United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER SECURITY,
Imperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kelly A. Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-850
Issued: August 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2012 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) overpayment decision dated September 7, 2011.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3(e), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $12,888.73 from April 4 to June 4, 2011; and (2) whether OWCP
properly found appellant was at fault in creating the overpayment, thereby precluding waiver of
the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 45-year-old supervisory border patrol agent, injured his left knee on
February 16, 2010 when he fell between two rocks. He filed a claim for benefits, which OWCP
accepted for torn medial meniscus of the left knee, left knee sprain of the medial collateral
ligament and chondromalacia of the left patella. OWCP paid wage-loss compensation for total
disability.
In the April 5, 2010 acceptance letter, OWCP advised appellant:
“RETURNING TO WORK
“You are expected to return to work (including light-duty or part-time work, if
available) as soon as you are able. Once you return to work, or obtain new
employment, notify this office immediately. Full compensation is payable only
while you are unable to perform the duties of your regular job because of your
accepted employment-related condition. If you receive a compensation check
which includes payment for a period you have worked, return it to us immediately
to prevent an overpayment of compensation.”
On April 4, 2011 appellant returned to work for eight hours a day.
On June 17, 2011 OWCP issued a preliminary determination that an overpayment
occurred in the amount of $12,888.73 for the period April 4 through June 11, 2011 because
appellant received wage-loss compensation to which he was not entitled. It found that he
received compensation in the amount of $17,493.81, but was only entitled to $4,605.08, creating
the overpayment of $12,888.73. OWCP found that appellant was at fault in the matter because
he accepted payment of compensation for temporary total disability after returning to work at full
salary on April 4, 2011, and that the payments he had been receiving were incorrect. It informed
him that, if he disagreed with the decision, he could, within 30 days, submit evidence or
argument to OWCP or request a prerecoupment hearing with the Branch of Hearings and Review
on the matter of the overpayment and that any response he wished to make with regard to the
overpayment should be submitted within 30 days of the June 17, 2011 letter.
Appellant completed and submitted the overpayment questionnaire on July 8, 2011.
In a decision dated September 7, 2011, OWCP finalized the overpayment of $12,034.75.
It found that appellant was at fault in the creation of the overpayment as he accepted
compensation to which he was not entitled and therefore the overpayment could not be waived.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 (a) of FECA provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.2 A claimant, however, is not entitled to
receive temporary total disability and earnings for the same period. An overpayment of
2

5 U.S.C. § 8102(a).

2

compensation is created when a claimant returns to work but continues to receive wage-loss
compensation.3
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period April 4 through June 4, 2011. The record shows that he received
an overpayment during the period in question because he received direct deposit checks for
temporary total disability compensation after he returned to work on April 4, 2011. Based on
this determination, OWCP properly found that appellant received an overpayment of
compensation during that period. The record establishes that he received net compensation from
March 13 to June 4, 2010 in the amount of $17,493.81, but should only have received $4,605.08,
which represents the amount of compensation due prior to his return to work. The overpayment
was correctly computed to be $12,888.73. Thus OWCP’s September 7, 2011 decision will be
affirmed for fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA4 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.5
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.6 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.7 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from OWCP are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he

3

Danny E. Haley, 56 ECAB 393 (2005); Donna M. Rowan, 54 ECAB 698 (2003).

4

5 U.S.C. § 8129(a)-(b).

5

Bonnye Mathews, 45 ECAB 657 (1994).

6

20 C.F.R. § 10.433(a).

7

Id. at § 10.435(a).

3

or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).8
Whether OWCP determines that an individual was at fault with respect to the creation of
an overpayment depends on the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.9
ANALYSIS -- ISSUE 2
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment. For it to establish that he was with fault in creating the overpayment of
compensation, OWCP must establish that, at the time appellant accepted the compensation direct
deposits in question, he knew or should have known the payments were incorrect.10
OWCP requires that recipients of compensation benefits take all reasonable measures to
ensure that payments from OWCP are proper. However, the Board has held that an employee
who receives payments from OWCP in the form of direct deposit may not be at fault for the first
incorrect deposit into his account, as the acceptance of that resulting overpayment lacks the
requisite knowledge.11 Because the regulations define fault by what the claimant knew or should
have known at the time of acceptance, one of the consequences of electronic fund transfers is
that in many cases, but not necessarily all, the claimant will not be at fault for accepting the first
incorrect payment because the requisite knowledge is lacking at the time of deposit. A finding of
no fault does not mean, of course, that the claimant gets to keep the money, only that OWCP
must consider whether the claimant is eligible for waiver. In cases involving a series of incorrect
payments, where the requisite knowledge is established by a letter or telephone call from OWCP
or simply with the passage of time and a greater opportunity for discovery, the claimant will be
at fault for accepting the payments subsequently deposited.12 Each case must be judged on its
merits. Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.
The record establishes that appellant received compensation by direct deposit payments
every 28 days. The evidence of record does not establish that on the date of the first direct
deposit of compensation after his return to work, he knew or should have known that he was
accepting a direct deposit to which he was not entitled. Therefore appellant cannot be found at
fault for at least the first compensation payment after his return to work.

8

Supra note 6.

9

Id. at § 10.433(b).

10

See Claude T. Green, 42 ECAB 174 (1990).

11

Tammy Craven, 57 ECAB 689 (2006).

12

J.W., Docket No. 10-1271 (issued February 3, 2011).

4

On appeal, appellant’s attorney disputes the finding of fault. She concedes that an
overpayment occurred in this case; but asserts that appellant did in fact contact OWCP and return
the payments to OWCP. The record is unclear as to whether appellant repaid OWCP.
The Board finds that this case is not in posture for decision regarding the issues of fault
and waiver of the overpayment. On remand OWCP, shall verify whether any repayment was
received and thereafter issue an appropriate decision.13
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period April 4 through June 4, 2011. The September 7, 2011 decision is
set aside and remanded to OWCP regarding the issues of fault and waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed in part and set aside and remanded in part.
Issued: August 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

The evidence submitted by an employing establishment on the basis of their records will prevail over the
assertions from the claimant unless such assertions are supported by documentary evidence. See generally Sue A.
Sedgwick, 45 ECAB 211, 218 n.4 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of
Compensation, Chapter 2.900(b)(3) (September 1990).

5

